Citation Nr: 0806360	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-02 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased initial rating for residuals of 
non-Hodgkin's lymphoma, evaluated as 10 percent disabling 
prior to June 12, 2007, and 30 percent thereafter.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from October 1969 to August 
1971. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania. 

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The Board finds that additional development is necessary 
prior to rendering a decision on this issue.  

The December 2004 rating decision awarded service connection 
for residuals of non-Hodgkin's lymphoma, assigning a 10 
percent rating under Diagnostic Code 7301.  

Under Diagnostic Code 7301, a 10 percent rating is warranted 
for moderate adhesions of the peritoneum, with pulling pain 
on attempting work or pulling pain which is aggravated by 
movements of the body, or with occasional episodes of colic 
pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distension.  A 30 percent rating 
requires moderately severe adhesions, with partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain than are 
present with severe adhesions. A 50 percent rating requires 
severe adhesions, with definite partial obstruction shown by 
x-ray study, frequent and prolonged episodes of severe colic, 
distension, nausea, or vomiting, following severe 
peritonitis, a ruptured appendix, a perforated ulcer, or an 
operation with drainage.

In the July 2007 rating decision, the RO awarded an increased 
rating of 30 percent effective July 12, 2007, the date of the 
VA examination report showing the veteran's complaints of 
abdominal pain.  

However, it appears those complaints may actually be related 
to a ventral hernia from veteran's surgeries, rather than 
from adhesions.  In this regard, under 38 C.F.R. § 4.114 , 
Diagnostic Code 7339, a post-operative, ventral hernia is 
evaluated as 100 percent disabling when there is massive, 
persistent, severe diastasis of recti muscles, or extensive 
diffuse destruction or weakening of muscular and fascial 
support of abdominal wall so as to be inoperable.  A large 
hernia that is not well supported by a belt under ordinary 
conditions is evaluated as 40 percent disabling.  For a 20 
percent evaluation, there must be a small hernia that is not 
well supported by a belt under ordinary conditions, or a 
healed ventral hernia or post-operative wounds with weakening 
of abdominal wall and indication for a supporting belt.  
Residuals consisting of postoperative, healed wound with the 
use of a belt not indicated are evaluated as noncompensable.  
38 C.F.R. § 4.114, Diagnostic Code 7339 (2007).

While the veteran has been afforded a VA medical examination 
in July 2007, that examination was of the lymphatic system.  
However, the veteran's primary medical problems resulting 
from his non-Hodgkin's lymphoma are gastrointestinal in 
nature.  That report fails to provide sufficient information 
to evaluate whether the veteran, in fact, suffers from 
peritoneal adhesions or the size and extent of any extant 
ventral hernia.  Thus, the veteran's claims file does not 
currently contain the necessary medical information to 
adequately evaluate the residuals of his non-Hodgkin's 
lymphoma.  Therefore, a gastrointestinal VA examination is 
required, specifically discussing the manifestations of his 
ventral hernia and any peritoneal adhesions.  

Additionally, there is inconsistent information concerning 
whether the veteran has had a splenectomy.  The VA 
examination of November 2004 indicates he did have a 
splenectomy and the VA examination of July 2007 indicates he 
may have had a splenectomy.  However, the 1998 operative 
report does not indicate a splenectomy was done, and a CT 
scan from July 2003 indicates his spleen was present and 
mildly enlarged.  There are no operative reports dating after 
that time in the record.  In this regard, it appears that the 
veteran's private treatment records are incomplete.  There 
are no records present for the veteran's multiple hernia 
surgeries.  While there is a report of the original 1998 
surgery, and there is evidence of an enormous incisional 
hernia in 2000, the operative reports of the reported ventral 
hernia surgeries are not of record.  Thus, the RO/AMC should 
ask the veteran to provide information concerning ALL 
physicians and hospitals where he has been treated since the 
onset of his non-Hodgkin's lymphoma in 1998 for any 
gastrointestinal disorder including his incisional/ventral 
hernia surgeries and spleen surgery, as well as current 
oncology treatment reports.  The RO/AMC should then request 
the veteran to fill out the necessary privacy release forms 
in order to obtain these records, to specifically include 
medical records from South Jersey Healthcare Regional Center, 
for treatment in February 2003.  

Finally, during the pendency of this appeal, the Court issued 
a decision in Vazquez-Flores v. Peake, No. 05-0355, (U.S. 
Vet. App. January 30, 2008), pertaining to VCAA notice an 
increased-compensation claim.  The Court stated that 
38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice consistent with the Court's holding 
in Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. January 30, 2008) with 
regard to his claim for an increased 
initial rating for residuals on non-
Hodgkin's lymphoma.  


2.  Contact the veteran and request that he 
identify all healthcare providers, VA and 
non-VA, inpatient and outpatient, who have 
treated him since 1998 for any 
gastrointestinal disability, including 
abdominal surgeries, incisional/ventral 
hernias, and his spleen, as well as 
oncology treatment dating since June 2004.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified evidence.  
All identified private treatment records 
should be requested directly from the 
healthcare providers, including private 
medical records from South Jersey 
Healthcare Regional Center (indicating to 
them that he was treated at that facility 
during February 2003).  All information, 
which is not duplicative of evidence 
already received, should be associated with 
the claims file.

3.  The veteran should then be afforded a 
gastrointestinal VA examination to 
determine the nature and severity of his 
residuals of non-Hodgkin's lymphoma, 
status post small bowel resection.  The 
examining physician must review the claims 
folder in conjunction with the 
examination.  All tests and studies deemed 
necessary should be conducted and all 
clinical findings must be reported in 
detail. 

The examiner must indicate whether the 
veteran suffers from peritoneal adhesions, 
and indicate the severity of such, and 
indicate whether he suffers from colic 
pain, nausea, constipation or diarrhea or 
abdominal distension.  

The examiner should also indicate whether 
the veteran currently suffers from a 
ventral hernia and the current size 
thereof.  He/she should also indicate 
whether there is weakening of the 
abdominal wall with an indication for a 
supporting belt and whether such supports 
the hernia well under normal conditions.  
If the hernia is massive, indicate whether 
there is persistent, severe diastasis of 
recti muscles, or extensive diffuse 
destruction or weakening of muscular and 
fascial support of the abdominal wall so 
as to be inoperable.  

The VA examiner should also identify any 
other residuals of the veteran's non-
Hodgkin's lymphoma, status post small 
bowel resection and describe their 
severity.
 
4.  Thereafter, readjudicate the claim, to 
include consideration of Diagnostic Code 
7339.  If the claim remains denied, the 
veteran should be issued a supplemental 
statement of the case, and be given an 
opportunity to respond before the case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



